On behalf of the Republic of Sao Tome and Principe, I should like to express our best wishes for the success of the work of the General Assembly at its forty-first session. We bring with us a message of confidence in the United Nations, and the conviction that, today as in 1945, the Organization is the most complete expression of the hope of all peoples for a better world.
"The United Nations for a better world" was indeed the apposite theme chosen by the Assembly to mark the fortieth anniversary commemoration. Like all other anniversaries, that commemoration was a special occasion. By the high level of the delegations present and by their reaffirmation of their adherence to the Charter, irrefutable endorsement was provided for a mission and measures for which there has been no viable substitute or logical alternative in the turbulent world of the community of nations, which we represent here.
Along with reaffirming its ideals, the General Assembly has also taken note of criticism by Member countries with regard to deficiencies in the modus operandi of the Organization. Although reaffirmation of adherence to the purposes and
principles of the Charter and criticism of the united Nations are equally important for the life of the Organization, they carry different weight with us.
Reaffirmation of the Organization's purposes and principles constitutes the fundamental, and most relevant, element of the equation, because renewed adherence to the ideals of the United Nations justifies and gives constructive meaning to the criticism. The criticism itself constitutes, and should be understood as, a commitment to the constant improvement of the Organization. In our view, the criticism should be understood and accepted as the right of each one of us, the Members of the Organization, as interested parties, because the United Nations expresses the will and collective action of its Member countries: any criticism is, after all, self-criticism.
The General Assembly's adoption of resolution 40/237, by which it created the Group of High-level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations, constituted, in our opinion, the right step towards confronting the serious problems which the present financial crisis represents.
We agree with those who urge us to face the fundamental causes of the crisis and draw attention to the absence of decisive political will as the essential problem. Nevertheless, recognition of such a need should not prevent us from facing the problem in its most>acute manifestations. The financial crisis is here,
and we need to deal with it now.
A careful reading of the report submitted by the high-level Group of Experts is an unquestionable confirmation of our assertion. Beyond interests and intentions whose motivations we question, beyond hard-to-conceal measures which seek to subvert the fundamental principles of the Charter, beyond proposals whose efficacy we question as a viable alternative to the present situation, is the unquestionable fact that adjustments, reforms in methods and institutions, elimination of some practices and.procedures are all required.
To maintain our status quo or limit the range and efficacy of the numerous recommendations included in the report in the name of questionable interests, would be, in our modest opinion, to fall short of our collective responsibility; it would be to put at risk our determination to reform the United Nations into an operative instrument for resolving the problems of our time.
The measure of our success cannot be determined merely by the majorities we attain in the adoption of various resolutions or declarations, but rather by the impact and the actions such resolutions may have on the events which occur beyond the conference rooms of the United Nations.
Thus, the necessary point of departure and the reference point for our deliberations should be the analysis of the effects that such decisions will have on those who will-sake their implementation possible - that is, the Member States and international public opinion,
We believe, for' example, that resolution 1514 (XV) exerted the historic influence that everyone is familiar with, not only because it corresponded to an aspiration shared by the great majority of world public opinion but also because there was a political will for action to put an end to colonialism.
This relationship between our decisions and objective reality is, in our view, indispensable.
The Assembly will recognize with us, however, that many of the resolutions we adopt here do not respect this relationship - hence they fail to be implemented.
The fortieth session adopted, for example, some 353 resolutions covering areas as diverse as outer space and the sea-bed. I wonder how many countries were able to analyze those resolutions and the reference documents, let alone to begin the incrementation process of such measures.
Talleyrand once said that everything that is excessive soon becomes meaningless. We need to ask ourselves the question whether such a great number of resolutions attains the goals to which we aspire. The responsibility for the increase in perennial questions in successive agendas of the United Nations is often attributed, implicitly if not explicitly, to the Member States which joined the Organization as a result of the decolonization process.
We will say on this point that such a situation results from the legitimate exercise of the rights of each country. Secondly, it is important to keep in mind that as participants in a system of international relations characterized until our independence by relationships of dominance and injustice, it is legitimate for us to use the machinery provided in the Charter for the realization of those objectives which the Charter itself calls for.
Our initiatives towards the process of decolonization, the establishment of a more just international economic order, and the progressive development of international law, to cite a few examples, all move in this direction.
If we often repeat ourselves, and if many resolutions are no more than declarations of intent, this does not arise from the deliberate intention to act in this way, but rather from the lack of political will on the part of our partners in assuming their responsibilities under the Charter.
We will refer to the question of Namibia as an example. After more than a decade of deliberations and decisions, it was to be expected that the adoption of Security Council resolution 435 (1978) would constitute the final stage in the solution to the Namibian question. To whom should we attribute the responsibility for the resolution, conferences and special sessions which took place after 1978? To the Member States which use every means to impose respect for the decisions of the United Nations or to those which are not in conformity with the duties and rights pledged in the Charter and the international community?
Recognized as it is today that the arms race, especially in the nuclear sphere, puts the very existence of humanity in danger, in addition to diverting important human and financial resources so necessary to resolving present world problems, to whom should we attribute the responsibility for the deluge of resolutions adopted every year in the Assembly?
On this subject, I should like to submit the following for the consideration of the majority that in the Assembly has made the adoption of such resolutions possible.
The tenth special session, devoted to disarmament, adopted by consensus a Final Document containing a Declaration and Program of Action which established the basis of international disarmament aimed at general and complete disarmament under effective international control. While recognizing the difficulties and complexities of the negotiations and the legitimate concerns of the principal actors in this process, in truth the arms race continues on its course. To express our frustration arising .from our continued concern, we need at most two resolutions^ one to express our frustration, and the second to renew our appeal to the super-Powers.
Not being participants in the arms race, let us not be participants in a "resolution race". Let us channel the limited resources of our Organization towards more productive aims, such as support for non-governmental organizations, which perform an active role in the mobilization of world public opinion, or support for research institutions in the disarmament area.
We deliberately direct the attention of representatives to the problems confronting our Organization. We have reached this point for two reasons.
The first rests on the importance and nature we think the general debate should assume in the context of our yearly meetings. We understand the statements made here, not as aids in themselves, but rather as a process of intercommunication meant to find the comprehension and understanding necessary to search for consensus and oriented towards common action.
The second reason is based on the idea, accepted in diplomatic tradition, according to which countries have no permanent friends but rather permanent interests. It is the permanent interest of the Democratic Republic of Sao Tome and Principe that the United Nations may effectively reach the objectives assigned to it by the Charter.
A small island country whose greatest ambition is the attainment of the well-being and social progress of its. population and whose only aspiration is to share in the common destiny of the human race, we do not want to be part of, much less an instrument of, the policies of confrontation between politico-military blocs. He will not compromise our sovereignty or our dignity in dealings of any kind. We do not take part in ideological crusades of any nature whatsoever.
We regard as the common heritage of the human race the scientific and social discoveries and advances under the various economic systems of our planet, and we claim the right freely and independently to adopt the various contributions of existing systems which are most in accordance with our reality and most conducive to the fulfillment of our aspirations.
Geographically isolated, conditioned by a deliberate cultural isolation, condemned by the colonial system to a regime of mono-culture, we seek, in our privileged and historic relationship with the African Portuguese-speaking countries and the countries of the subregion of central Africa, the contours of our identity and the complementarities necessary to our development. Like other countries of the world, we desire open and advantageous collaboration which will provide us with the contributions necessary for the optimization of our resources and our potential. In any event, we are guided in our relations by strict respect for the Charter and the norms of international law which it legitimizes and inspires. This is the contribution which we think we can make towards the attainment of the objectives of the Charter, beyond our modest participation in those actions and activities which the Charter makes possible.
We will not refer here to our serious concern over the conflicts in Western Sahara, East Timor, Afghanistan, Kampuchea, the Middle East, the Korean Peninsula, Cyprus and Central America. This is necessary because of constraints of time and
because the analysis of such situations has already been made and the possible solutions have already been formulated. The only thing lacking is the political will to implement them. Furthermore, our positions will be shown in the voting process that will take place during the session. Nevertheless, I hope I may be permitted to refer in particular and briefly to the situation in southern Africa.
An unprecedented consensus among the international community has been noted on this subject. After much hesitation, attempts at evasion aid dubious compromises on the part of certain members of the international community, today no one questions the need for mandatory sanctions against the racist South African regime or the fact that they are the last peaceful means available to compel the South African Government to dismantle the apartheid system, put an end to its illegal occupation of Namibia and terminate its direct or indirect attacks on the People's Republics of Angola and Mozambique, as well as on the other front-line States. We agree that the sanctions will, in some cases, have devastating effects on the region and on South Africa's own population. However, far from constituting a justification for the failure to apply sanctions, this should encourage the international community to take a more comprehensive, effective position. The responsibility does not end with the imposition of sanctions; quite the contrary. To ensure effectiveness, it is essential that measures of support for the neighboring countries be adopted simultaneously.
In the name of the international community, whose ideals have been attacked, the front-line States, in a demonstration of courage and true internationalism, will accept the burden of the consequences which the effects of the sanctions and the economic might of South Africa will for their economies, already weakened by the economic crisis affecting the African continent.
It is the duty of both developed and developing countries to transform our verbal solidarity into actions of concrete, co-ordinated and universal support.
The Marshall Plan represented for Europe a response to Nazi devastation, and the countries of southern Africa need similar determined commitment by the international community. Only in this way will sanctions be an effective response and not just a fortuitous and inevitable political expedient.
Civilized coexistence among nations presupposes that force will give way to agreements and negotiations and that relations among nations will be in accordance with the imperatives of the international legal order. If, historically, the use of force has been a means of resolving differences, controlling aggressive impulses or ensuring the victory of true ideals, the birth of the United Nations was intended to establish a new historic period characterized by rejection of the use of force as an instrument in carrying out certain policies. Even admission of the principle of the use of force in response to aggression was conditioned by and subordinated to the failure of all the peaceful measures outlined in the Charter.
The structure built on the objective principles and Articles of the Charter signed in 1945 and the resulting development of international law which it inspired and enhanced were intended to initiate and project human coexistence free of the stigmas of war, whose devastating effects were experienced during the last world conflict and are being felt even today in several regions of the world.
Do we forget nothing and learn nothing? Today let us affirm that indeed we forget nothing, but we learn what is essential. We shall not forget Woodrow Wilson's declaration. He said:
"No nation should try to extend its power over any other nation or people, but, rather, every people should be free to determine its own destiny, its own way of development, without restraints, free from threat or fear, the small nations as much as the great and powerful ones."
We shall always bear in mind the essential idea expressed by John F. Kennedy before this Assembly in 1961:
"Mankind must put an end to war, or war will put an end to mankind.* (A/PV.1013, para. 40)
